IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10349
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MANUEL TINAJERO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 5:98-CR-057-1-C
                      --------------------
                        December 29, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Manuel Tinajero (“Tinajero”) appeals from his sentence

following his jury trial conviction for illegal re-entry after

deportation, 8 U.S.C. § 1326.   He contends that the district

court erred by adjusting his offense level upward two levels for

obstruction of justice, pursuant to U.S.S.G. § 3C1.1.

Specifically, Tinajero argues that the district court clearly

erred in finding his failure to appear for trial willful.   We

have reviewed the record and the briefs of the parties, and we




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-10349
                               -2-

conclude that the district court did not err in applying § 3C1.1.



See United States v. O’Callaghan, 106 F.3d 1221, 1223 (5th Cir.

1997).

     AFFIRMED.